Case 1:19-cv-00047-DLC Document 76 Filed 11/26/19 Page 1 of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WELLS FARGO BANK, (NATIONAL
ASSOCIATION AS TRUSTEE FOR THE
REGISTERED HOLDERS OF JPMBB
COMMERCIAL MORTGAGE SECURITIES
TRUST 2014-C26, COMMERCIAL
MORTGAGE PASS-THROUGH
CERTIFICATES 2014-C26

Plaintiff.
-against-
MOHAMMAD NASR,
Defendant.

 

 

 

 

 

 

19-CV-0047 (DLC)

CONSENT JUDGMENT

WHEREAS, plaintiff Wells Fargo Bank, National Association as Trustee for the

Registered Holders of JPMBB Commercial Mortgage Securities Trust 2014-C26, Commercial

Mortgage Pass-Through Certificates, Series 2014-C26 (“Plaintiff”) commenced this action against

defendant Mohammad Nasr (“Nasr’) on January 2, 2019, asserting that Nasr breached his

contractual obligations as the guarantor on a commercial real estate loan;

WHEREAS, on May 10, 2019, the Court granted summary judgment in favor of Plaintiff

as to Nasr’s liability under the controlling guaranty (the “Guaranty”);

WHEREAS, the only remaining issue is the amount of damages owed to Plaintiffas a result

of Nasr’s breach of the Guaranty;

WHEREAS, the parties have agreed to consensually resolve the remaining issue pursuant

to a Final Stipulation of Settlement (the “Settlement”), which has been filed with this Court.

CONSENT JUDGMENT
$16952,000299 22910004. 1

 
Case 1:19-cv-00047-DLC Document 76 Filed 11/26/19 Page 2 of 3

WHEREAS, pursuant to the terms of the Settlement, Nasr has consented to the entry of
this Consent Judgment.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
THAT: .

i, The Court has jurisdiction over the subject matter of this action and personal
jurisdiction over the parties.

2, This Consent Judgment is hereby entered in favor of Plaintiff and against Nasr.

3. Nasr is obligated to pay $60,000,000.00 to Plaintiff, This judgment shall accrue
interest at the interest rate set. forth in 28 U.S.C. § 1961(a) from the date of its entry.

4, The Court shall retain jurisdiction over this action and the parties thereto for
purposes of construing and enforcing the terms of this Consent Judgment.

The Clerk of the Court is directed to enter this Consent Judgment.
SO ORDERED:

Dated: New York, New York
November ZZ, 2019

Anis Ay.

Bénise L. Cote
United States District Judge

CONSENT JUDGMENT
§16952,000299 22910004. 1

 
Case 1:19-cv-00047-DLC Document 76 Filed 11/26/19 Page 3 of 3

Agreed to this 25" day of November 2019 by:

CONSENT JUDGMENT
516952,000299 22910004.,1

By:

THOMPSON & Kt

By: a“

/ ~ { ruice/J, Zabarauskas
900 Third Aven
New Work, New York 10022

Telephone: (214) 969-2511
Facsimile: (214) 880-3105
e-mail: bruce.zabarauskas@tklaw.com

Attorneys for Plaintiff

Wells Fargo Bank, National Association, as Trustee
for the Registered Holders of JEPMBB Commercial
Mortgage Securities Trust 2014-C26, Commercial
Mortgage Pass-Through Certificates

Series 2014-C26

SCHLAM STONE & DOLAN LLP

Thomas A. Kissane
26 Broadway
New York, New York 10004
Telephone: (212) 344-5400
Facsimile; (212) 344-7677

 

e-mail: tkissane@schlamstone.com

Attorneys for Defendant
Mohommad Nasr

 
